ORDER
PER CURIAM.
Movant appeals the denial of his Rule 29.15 motion for post conviction relief with*139out an evidentiary hearing. Movant was found guilty by a jury on April 8, 1987 of the sale of cocaine and was sentenced to thirty-five years imprisonment on June 2, 1987. Movant’s conviction was affirmed on appeal by this court on May 24, 1988, 753 S.W.2d 76. Movant did not file a Rule 27.26 motion and did not file a Rule 29.15 motion by June 30, 1988.
Since movant was sentenced prior to January 1, 1988, he had until June 30, 1988, to file a Rule 29.15 motion. Rule 29.15(m). Movant’s failure to file a motion on or before June 30, 1988, constitutes a complete waiver of his right to proceed under Rule 29.15. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied, sub. nom. Walker v. Missouri, — U.S. -, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989).
Judgment affirmed.